                            Case 1:19-cv-04327-VEC Document 67 Filed 09/03/19 Page 1 of 2

 WARSHAW                                                                           USDC SDNY
 BURST~IN                                                                          DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 09/04/2019
WARS l-1AW BURSHIN, LLP
575 Lex ington Avenue
                                                                     Kl~IBERLY C. LAU, ESQ.
New York, NY 10022                                                   PARTNER
                                                                     ATrORNEY D IRECT DIAL: 2 12-984-7709
Tel: 212-984-7700
                                                                     falAIL:klau@ wbny.com
www.wbny.com

                                                                    September 3, 20 19

          VIA ECF

          The Honorable Valerie E. Caproni


                                                                  MEMO ENDORSED
          United States District Judge
          United States District Court for the
          Southern District of New York
          T hurgood M arshall Courthouse
          40 Foley Square
          New York, NY 10007- 13 12

                      Re:       Feib/emrm v. The Trustees of Columbia University in tlte City of New York ,
                                No. 1:19-cv-04327 (VEC)

          Dear Judge Caproni:

                  We re present Plaintiff Ben Feibleman in the referenced action. Pursuant to Your Honor's
          Order dated June 28, 20 19 (ECF 43), we write on behalf of Plaintiff and Defendant The Trustees
          of Columbia University in the City of New York (together, the " Parties") to submit this Joint
          Re port on the Status and Progress of Discovery ("Joint Report").

                  Stipulation and [Proposed] Order Regarding the Production of Discovery Material:
          T he Parties have agreed upon a Stipulation and Order Regarding the Production of Discovery
          Material ("Discovery O rder"). The Di scovery Order governs the production of electronically
          stored information ("ES I") and hard copy documents by the Parties. Pursuant to Section 2.D. of
          Your Honor' s Individual Practices in C ivil Cases, an executed copy of the Discovery Order is
          attached to this letter.       A Microsoft Word version w ill be sent separately to
          CaproniN YS DChambers@nysd .uscourts.gov as required by Section 2.D.

                  Damages Being Sought by Plaintiff: The Parties are working to finali ze a stipulation
          regarding the damages now being sought by Pla inti ff in the litigation. Relatedly, Plaintiff served
          a Supplemental Initial Disclosure on August 20, 20 19, identifying the fo llowing categories of
          damages: ( I ) $20,000 in tuition paid to the Columbia University Graduate School of Journali sm;
          (2) attorneys' fees; (3) reputational damages; (4) occupational damages; and (5) $25,000,000 in
          punitive damages. Pla intiff also provided additional contact information regarding a witness in
          the Supplemental Initial Disclosure.




          { 11 55386. 1 }
                    Case 1:19-cv-04327-VEC Document 67 Filed 09/03/19 Page 2 of 2
WARS~AW BURSTEIN, LLP


    Hon. Valerie E. Caproni
    September 3, 2019
    Page 2 of 2

            Protective Order: The Parties have made significant progress in drafting a protective
    order, but a few outstanding issues remain. The Parties are continuing to work to try to reach an
    agreement on the proposed protective order, but a conference with the Court may be requested in
    the next week or so if the Parties cannot come to a resoluti on.

            Initial Discovery Demands Served: The Pa11ies served their initial discovery demands
    on August 30, 20 19. Responses and objections to the Parti es' initial di scovery demands are
    cun-ently due on September 30, 2019, and the parties will need to col laborate to reach a set of
    agreed-upon ES! parameters (i.e., custodians and search terms) for their respective document
    productions.

            PlaintifPs Proposed Adjustments to Case Schedule: The undersigned will be taking
    leave from mid-February 2020 until June 2020. As a result of the anticipated discovery timeline
    and the undersigned 's upcoming leave, Plaintiff believes that it would be appropriate to adjust the
    deadlines in the Civil Case Management Plan and Scheduling Order (ECF 42) as fo llows:

              5.a. - All Fact Discovery             May 1, 2020 (previous deadline - January 3 1, 2020)

              5.b. - Al l Expert Discovery          July 1, 20 IO(previous deadline - March 3 1, 2020)

              10- Next Pre-Trial Conference         May 1, 2020 at I 0:00 a.m. (previously scheduled for
                                                    January 3 1, 2020 at 10:00 a.m.)

    No prior requests to extend or adjourn the aforementioned dates have been made. While Defendant
    remains hopeful that fact discovery could have been completed by the current deadline of January
    3 1, 2020, of course, Defendant also wishes to afford Plaintiff' s counsel professional courtesy in
    light of her upcoming leave and therefore does not oppose Plai ntiff s proposed adjustments to the
    case schedu le.

              At this time, there are no discovery disputes or issues requiring the Court's intervention.




                                                The parties' proposed schedule is GRANTED. The parties are
                                                advised that, given the lengthy extension, no further extensions
                                                are likely to be granted. A joint pre-conference letter is due from
                                                the parties no later than April 23, 2020.
    Encl.
                                                SO ORDERED.                   Date: 09/04/2019
    cc:       Counsel for Defendant (via ECF)



                                                HON. VALERIE CAPRONI
                                                UNITED STATES DISTRICT JUDGE
    [ 1155386.1 }
